I am unable to concur in the majority opinion in this case.
Rem. Rev. Stat., § 6362-40, provides that the operator of any motor vehicle entering upon an arterial highway "shall yield the right of way to vehicles on such arterial highway and shall come to a full stop thereat when and where signs, posts or other markers so direct or indicate." Before entering upon Madison street, as held in Kuhn v. American Fruit Growers, 154 Wash. 693,283 P. 444, it was the duty of the appellant to look where he could see before attempting to cross. This, from his own testimony, he did not do, and was therefore guilty of negligence.
It was also the appellant's duty to give precedence to vehicles upon the arterial highway, and not attempt to cross or proceed into the highway until there was a reasonable margin of safety for him to cross without interfering with the traffic upon the arterial highway. Martin v. Westinghouse Electric Manufacturing Co., 162 Wash. 150, 297 P. 1098; Graves v.Flesher, 176 Wash. 130, 28 P.2d 297. The appellant in this case, from his own testimony, did not give precedence to vehicles upon the arterial street, and did attempt to proceed into that street when there was not a reasonable margin of safety.
In response to a question as to what he did before entering, he said: "Well, it seemed my turn to cross and I started up and as I got out into Madison street I saw this car coming." Here, again, he was guilty *Page 280 
of negligence. To say that he was not required to yield the right of way to the Packard approaching from the right and on the opposite side of the street is to disregard the plain language of the statute, which says that the one entering an arterial highway shall yield the right of way to "vehicles on such highway."
In the recent case of Rust v. Schlaitzer, 175 Wash. 331,27 P.2d 571, tried to the court without a jury, where an automobile stage and two automobiles were involved, it was held that a driver of one of the automobiles was negligent in attempting to cross an arterial highway and not yield the right of way to vehicles approaching on his right, and it was there said:
"But, notwithstanding the negligence of the bus driver, we think Schlaitzer himself was guilty of contributory negligence as a matter of fact. According to his own testimony, the Rust car was only eighty feet away when he started across the easterly pavement. He was the disfavored driver entering upon an arterial highway. As such, the obligation was upon him to avoid collision with vehicles approaching thereon in such close proximity to the intersection. [Citing authorities.]"
The driver of the Packard, being on an arterial highway, had the right of way, and the appellant, in failing to stop and look where he could see, and in attempting to cross where there was not a reasonable margin of safety, is guilty of negligence in these two respects.
I am unable to see how it can be said that the driver of the Packard car was guilty of contributory negligence. When he saw the appellant's car come upon the street, he was proceeding at a reasonable rate of speed. Believing that appellant's car was going to attempt to cross the street in front of him, and realizing *Page 281 
that there was not time for him to do so, he took his foot off of the accelerator and placed it on the brake. From this time until the collision, the car was out of control.
To say that the driver of the Packard should have known that the appellant would stop before crossing the center of the street, is to require him to know that the appellant was going to do something which he himself says he did not intend to do. When he entered the street, he intended to cross, and the driver of the Packard had the right to act upon this assumption until it appeared that the appellant had changed his mind. When it appeared to the driver of the Packard that the appellant was not going to carry out his original intention, the Packard car was then skidding and out of control.
The case of Geitzenauer v. Johnson, 161 Wash. 444,297 P. 174, is upon entirely different facts. There, the plaintiff, being in the disfavored position, entered a street intersection and stopped, when the front right end of his automobile was a few inches over the center line of the crossing street. The defendant was approaching from the right in the favored position and near the center of the street, but there were no other vehicles between the automobile he was driving and the curb. The left front of his car struck the right front of the plaintiff's car. It was there held that the defendant was negligent in striking the plaintiff's car when there was nothing to prevent him from swinging to the right and avoiding a collision. It was also held that the plaintiff was guilty of contributory negligence by not stopping short of the center intersection line.
This case differs from that case in that, here, when the appellant entered the intersection, the driver of *Page 282 
the Packard, in the exercise of ordinary care, lifted his foot from the accelerator and placed it upon the brake, and thereafter the car skidded and was not subject to his control. The accident in this case was plainly caused, as I view it, by the negligence of the appellant, and there is no basis for the charge of contributory negligence on the part of the driver of the Packard.
For the reasons stated, I dissent.
MITCHELL, MILLARD, and BLAKE, JJ., concur with MAIN, J.